In re Finigan, John; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CR91-0629; Parish of Sabine, 11th Judicial District Court, Div. “A”, No. 38,211.
Granted. The record in this case shows that two months after permitting retained counsel to withdraw, and advising the defendant that he could retain new counsel if it did not further delay the proceedings, the trial court then accepted the defendant’s waiver of counsel on the day of trial without inquiring into the basis of that decision or the defendant’s capacity to make an informed waiver, including his awareness of the dangers and disadvantages of self-representation. See State v. Strain, 585 So.2d 540 (La.1991). Under these circumstances, the record does not support a finding of either an implicit or explicit waiver of the Sixth Amendment right to counsel. The defendant’s conviction and sentence are reversed and this case is remanded to the district court for all proceedings in accord with the law.
HALL, J., would grant the writ and docket.